Citation Nr: 0629632	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran is service connected for schizophrenia, 
residual type, rated as 70 percent disabling.  

2.  The highest level of education attained by the veteran 
was a bachelor's degree.  

3.  The veteran has been, and continues to be substantially 
and gainfully employed.

4.  The veteran's service-connected disability is not of such 
nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

Entitlement to a TDIU rating is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was originally granted service connection for 
anxiety reaction in January 1974.  He was assigned a 10 
percent disability rating at that time.  His disability 
rating was later increased to 50 percent in November 1974.  
His disability was re-characterized as schizophrenia, schizo-
affective type.

The veteran submitted a claim for an increased rating for his 
schizophrenia in January 2001.  The RO wrote to the veteran 
and asked him to identify evidence of treatment in May 2001.  
The veteran replied that same month that he received 
outpatient treatment for his schizophrenia from VA.  He also 
said that he had been hospitalized for treatment and 
requested that VA obtain the records.  

A VA discharge summary shows that the veteran was 
hospitalized for approximately a week in January 2001.  The 
summary noted a several week history of paranoid ideas, 
anger, depressed mood, irritability, anxiety, low tolerance 
to people and co-workers, noises, and frustration, isolation 
at home, loss of interest, lack of friends, exaggerated 
worries about medical problems, death wishes, negative ideas, 
low self esteem, poor insight and judgment, and feelings of 
being a burden and suspiciousness.  His medication was 
adjusted and he was discharged six days later.  The treating 
physician remarked that the veteran's recovery was "swift 
and uneventful."  The veteran was given a Global Assessment 
of Functioning Score (GAF) of 30 on admission.  At the time 
of his discharge, his GAF was 65.  

The veteran was afforded a VA examination in June 2001.  He 
reported that he had been employed by the U.S. Postal Service 
for 15 years.  He said that he had problems at work with his 
supervisor.  He attributed a gastric condition to the work-
related problems and questioned whether he should quit 
working.  On mental status examination the veteran was said 
to be alert and oriented, the mood was depressed, affect was 
constricted, attention was good, he avoided eye contact, 
concentration was good, memory was fair, speech was clear and 
coherent, he was not hallucinating, was not suicidal or 
homicidal, insight and judgment were fair, and he exhibited 
fair impulse control.  The final diagnosis was schizophrenia, 
residual type.  The GAF was reported at 85.

A social and industrial survey was made in July 2001.  The 
veteran's supervisor was contacted.  The veteran had worked 
for the Postal Service since 1986.  The supervisor said that 
the veteran got to work on time and was only absent when he 
had to take time off for medical appointments.  The 
supervisor said that the veteran's relationship with his co-
workers and supervisor was good.  The veteran's performance 
at work was said to be good in some areas.  The veteran did 
not do well in preparing reports and administrative 
functions.

The RO denied the claim for an increased rating in August 
2001.  The veteran perfected the denial of his claim in 
January 2002.  He reported that his schizophrenia was getting 
worse every day.

VA records for the period from June 1981 to February 2002 
reflect ongoing outpatient psychiatric treatment for the 
veteran.  He is noted to have begun work with the Postal 
Service in 1986.  While the entries reflect that the veteran 
suffers from his psychiatric disability, there is no 
indication that he is unable to maintain his employment in 
the records.

The Board remanded the veteran's claim for an increased 
rating in November 2003.  

The veteran notified the RO that he was moving to Florida in 
January 2004.  He asked that his file be transferred to the 
St. Petersburg, Florida, RO.  

VA treatment records from facilities in Puerto Rico, for the 
period from January 2001 to March 2004, were associated with 
the claims file.  The veteran continued to receive periodic 
outpatient therapy for his schizophrenia.  He was noted to 
exhibit recurring symptoms of poor tolerance to people and 
noises, with episodes of bad humor and irritability, and of 
being isolated at home after work, problems at work and no 
close friends, no hobbies, and poor social and family 
history.

Additional VA records from the Tampa, Florida, VA medical 
center (VAMC) for the period from January 2001 to July 2004 
were associated with the claims file.  The records show that 
the veteran was also seen for his schizophrenia at the Tampa 
VAMC on an outpatient basis.  An entry dated in April 2002 
noted that the veteran said that he quit his job with the 
Postal Service in March 2002.  He felt his co-workers were 
talking and laughing about him.  However, an entry in May 
2002 reported that the veteran said he had to return to his 
job with the post office in July 2002.  In June 2002 it was 
noted that the veteran was going to return to Puerto Rico.  
The veteran was not seen again at the VAMC until July 2004.

The veteran was afforded a VA examination in July 2004.  The 
veteran related that he had significant psychotic symptoms, 
including auditory hallucinations and paranoia, which had 
been ongoing for 20 years.  He said he was unable to maintain 
gainful employment for extended periods of time.  He 
complained of paranoia, and auditory hallucinations, which at 
times told him to kill himself by overdosing on insulin.  He 
reported ideas of reference and ideas of influence.  He felt 
sad, depressed, and anxious, had no friends, and was not 
involved in any community organizations.  He lived with his 
wife and spent some of his time in Florida and some of his 
time in Puerto Rico.  It was noted that he had intermittently 
worked for the U.S. Postal Service but left because of 
psychiatric exacerbations.  

The examiner noted that the veteran appeared to be suffering 
from an exacerbation of his underlying schizophrenia.  He was 
reportedly not employable at the time but the examiner 
indicated that the veteran "may be able to return to at 
least a partial employment status once his psychiatric 
symptoms have stabilized."  The examiner related that the 
veteran suffered severely socially from his psychiatric 
symptoms, as well.  The final diagnosis was schizophrenia, 
chronic paranoid-type, and the GAF was 42.

The RO increased the veteran's disability rating to 70 
percent by way of a rating decision dated in October 2004.  
The rating was effective from January 2002, the date the 
veteran's substantive appeal was received.  

The Board issued a decision in March 2005.  The decision 
denied a rating in excess of 50 percent prior to January 
2002, and a rating in excess of 70 percent after January 
2002.  The Board also remanded the issue of entitlement to a 
TDIU rating for additional development.

The veteran was afforded a VA examination in April 2005.  The 
examination took place at the Tampa VAMC.  The veteran was 
accompanied by his wife and daughter.  The examiner noted the 
veteran's history, to include the prior VA examinations in 
2002 [sic] and 2004.  The veteran was said to barely speak 
during the interview.  Most of the information was provided 
by the veteran's wife and daughter.  The veteran reported 
that he had recently been fired from his job after having an 
argument with his boss.  The veteran was said to live with 
his wife and daughter.  He last worked for the post office 
two and one-half months earlier.  

The examiner said that the veteran had a significant break in 
his psychotic symptoms since he had recently been let go from 
his job.  He said that the veteran had some depressive 
symptoms, displaying isolative behaviors, anhedonia and 
thoughts of death but the veteran did not have suicidal or 
homicidal ideation.  The examiner said that it was his 
impression that the veteran had severe social and 
occupational dysfunction, secondary to his psychiatric 
illness, and was not employable from a psychiatric 
perspective at the time.  The diagnoses were schizophrenia, 
residual type, and depressive disorder, not otherwise 
specified (NOS).

The examiner added that the veteran was unemployable from a 
psychiatric perspective solely because of his symptoms of 
schizophrenia.  The GAF score was a 42.  The examiner said 
this took into account the schizophrenia as well as the 
depressive disorder.  The examiner said that it was likely 
that, if the veteran's depressive disorder was controlled, 
the schizophrenia symptoms would likely get under more 
control as the veteran's family reported that his symptoms 
had increased since he had lost his job.  

The veteran submitted additional evidence in June 2005.  This 
included "To Whom It May Concern" statements from his 
treating VA psychiatrist in Puerto Rico as well as W-2 income 
statements, and Leave and Earning Statements (LES) from his 
Postal Service Job.  The statements from the psychiatrist 
were dated from December 2000 to April 2005.  In essence they 
were repetitive as they noted the veteran's history of and 
ongoing treatment for his psychiatric symptoms.  A June 2004 
statement recommended that the veteran have rest at home due 
to a recent exacerbation.  Another statement from July 2004 
reported that the veteran was unable to work and would be 
started on new treatment.  He was given a GAF score of 40.  
This was repeated in September 2004.  A March 2005 statement 
provided that the veteran was unable to work because he was 
undergoing treatment and had to stay home to avoid a relapse 
that would require hospitalization.  

The W-2 statements are for calendar/tax years 2001, 2002, 
2003, and 2004.  The veteran's employer is listed as the U. 
S. Postal Service.  The amount of wages earned shows a steady 
increase from 2001 to 2004.  

The LES forms cover a period from October 2001 to June 2005.  
There is no indication of any break in employment as 
indicated by the veteran by his self-reports to examiners or 
treating physicians.  The LES forms do show periods where the 
veteran took sick leave or regular leave in large amounts 
during a two week period, to include a full 80 hours.  The 
forms do not reflect why any sick leave was taken, only that 
it was.  Some pay periods reflected no sick leave taken, some 
reflected a small amount of sick leave taken, and others 
noted 50 or more hours for the pay period.  It is clear that 
the veteran was fully employed at all times reflected by the 
LES forms, through June 2005.

VA records from both the Tampa VAMC and from Puerto Rico, for 
the period from August 2004 to March 2005, were also 
associated with the claims file.  The records do not reflect 
that the veteran was unemployed as a result of being fired 
from his job at any time.  The veteran was seen in the mental 
health clinic in Mayaguez, Puerto Rico, on March 10, 2005.  
He was noted to be having severe stress from work with 
problems with a supervisor.  An entry, dated March 29, 2005, 
reported that the veteran was in Florida from Puerto Rico.  
He was said to be off work from stress but due to return to 
his job in April 2005.  

Associated with the claims file are VA treatment records from 
Puerto Rico for the period from March 2004 to July 2005.  The 
records reflect treatment for the veteran's schizophrenia.  
They do not show that he was either fired from his job or 
quit his job.  A June 2005 entry noted that the veteran was 
under stress from work.  The examiner said that the veteran 
was prescribed sick leave.  It was also recommended that the 
veteran apply for retirement.  

Finally, VA records from VAMC Tampa, for the period from May 
2005 to August 2005, reflect that the veteran was still 
employed.  The veteran was seen in May 2005.  The veteran's 
wife reported that the VA psychiatrist in Puerto Rico had 
said the veteran was disabled and was instructed not to 
return to work.  The veteran and his wife were to return to 
Puerto Rico in a few days.  The veteran was seen again in 
August 2005.  The examiner noted that he had seen the veteran 
in May 2005.  The veteran had returned to work.  His 
supervisors had modified his working conditions and he was 
allowed to work by himself.  He had been able to tolerate his 
work environment and was apparently working at the present 
time.  This was confirmed by the veteran's wife.  

II.  Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2005).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2005).

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2005).  Factors to be considered are the veteran's 
education and employment history and loss of use of work-
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2005); see 38 C.F.R. § 
4.19 (2005) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran is service connected for schizophrenia, residual 
type, evaluated as 70 percent disabling.  He has no other 
service connected disabilities.

The veteran has a bachelor's degree according to information 
obtained from the social and industrial survey.  He has not 
reported any relevant vocational training after service.  The 
veteran has worked for the Postal Service since 1986 and 
continues to work on a full-time basis.  

The Board does not find that his service-connected disability 
renders the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence shows that 
the veteran has been gainfully and continually employed with 
the Postal Service since 1986, approximately 20 years.  He 
has encountered problems as a result of his schizophrenia and 
taken time off due to stress at times over the years, as 
reflected by his LES forms.  However, the veteran has 
remained employed full-time as documented by his W-2 forms 
for the period from 2001-2004 and his LES forms.  Further, 
the veteran has never presented any evidence that he was 
fired or quit his job.  Rather these statements were made to 
examiners or taken out of context as the objective evidence 
reflects continued employment during the period of the claim 
from 2001 to 2005, with no indication that the veteran is not 
fully employed after 2005.

Although it appears that some accommodations were made for 
the veteran on the job in 2005, he is still maintaining 
substantially gainful employment.  His W-2 statements show 
increasing levels of earnings each year.  His LES forms do 
reflect periods of a high number of hours of sick leave used.  
However, there is no evidence to show that was not able to 
return to his job after a period of sick leave.

There is no question that the veteran is severely disabled, 
as reflected by his 70 percent disability rating.  The June 
2005 clinical entry noted that retirement was suggested.  Yet 
the veteran continues to maintain his employment, at least at 
this time.  

The evidence above does not demonstrate that the veteran is 
incapable of performing the physical and mental acts required 
by employment because of his service-connected disorder.  Van 
Hoose, 4 Vet. App. at 363.  Moreover, a review of the record 
on appeal reveals no unusual or exceptional problems 
associated with the veteran's service-connected disability 
that would warrant referral under 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2005).  He has not required hospitalization beyond 
that in January 2001.  He does have statements from his VA 
psychiatrist that recommend he be off work due to stress and 
the veteran is given leave as needed.  Again, there is no 
evidence from his employer that his job is in jeopardy as a 
result of time away from work due to his service connected 
disability.  The treatment records show continuous treatment 
for his schizophrenia during his entire period of employment 
with the Postal Service.  

There is nothing in the record that suggests that the 
veteran's service-connected disability is disabling beyond 
the typical impairment already contemplated by the schedular 
criteria.  The veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting entitlement to a TDIU rating.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for an increased rating was received in 
January 2001.  At the time the veteran did not satisfy the 
criteria for a TDIU rating, nor did he seek such benefits at 
that time.  

The RO wrote to the veteran in May 2001.  He was informed of 
the evidence/information needed to substantiate his claim for 
an increased rating.  He was advised of VA's duty to assist 
and what he needed to do in the development of his claim.  He 
was asked to submit evidence to the RO.  

The veteran responded in May 2001 and he identified sources 
of medical treatment.  He asked that VA obtain the records.  
The records were obtained and associated with the claims 
file.

The increased rating claim was remanded for additional 
development in November 2003.  

The Appeals Management Center (AMC) wrote to the veteran in 
May 2004.  He was informed of the evidence/information needed 
to substantiate his claim for his increased rating.  He was 
advised of VA's duty to assist and what he needed to do in 
the development of his claim.  The veteran was informed of 
the evidence of record.  He was asked to submit evidence to 
the AMC.  

Additional evidence was developed and the veteran's 
disability rating was increased to 70 percent in October 
2004, effective from January 2002.  The veteran thus 
satisfied the criteria for consideration of a TDIU rating and 
there were medical entries indicating that he had been fired 
from his job.  

The veteran's case was remanded by the Board in March 2005.  
The Board found that a claim for entitlement to a TDIU rating 
was raised by the evidence of record and returned the case 
for the AMC to adjudicate the issue.

The AMC wrote to the veteran about his TDIU claim in April 
2005.  He was informed of the evidence of record, that he 
would be scheduled for an examination, and what he needed to 
provide in support of his claim.  He was specifically asked 
for information regarding his employment status from 2001 to 
2005.  He was advised to send his evidence to the AMC.

The Board finds that the April 2005 letter to the veteran 
fulfilled VA's duty to notify him regarding the evidence 
necessary to support his claim, what VA is responsible for, 
what the veteran is responsible for, and for notifying the 
veteran to submit any pertinent evidence in his possession.   

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded several VA examinations.  The veteran 
did not identify any other source of treatment for his 
schizophrenia.  His case was remanded to allow for him to 
submit additional evidence in support of his claim.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.

ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


